DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendment to the claims, filed on July 28, 2021, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on July 28, 2021 is acknowledged and is answered as follows. 
Applicant’s arguments, see pp. 10 - 12, with respect to claim rejections have been fully considered but they are not persuasive in view of the following objections and updated claim rejections.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 11 regarding "vaporizing a portion of the solvent in the first film on the upper face of the first substrate" and "vaporizing the remaining solvent included in the first film" must be shown or the feature(s) canceled from the claim(s). In the instant case, figs. 4A - 4C shows that the solvent of the first film 15 has been vaporized and shows 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 11 and 13 - 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 11 finds support at ¶¶ 25, 27, 30, and 32 of the USP App. Pub. No. US 2019/0355889 A1, as asserted by the applicant found on pg. 9 in the filed response on July 28, 2021. After reviewing the provided paragraphs, the examiner cannot find the following limitations in the written description, emphasis added to claim 11 in parts:
vaporizing a portion of the solvent in the first film on the upper face of the first substrate
…
sintering the conductive particles included in the first film, thereby forming a first wiring pattern (40) whose lower face is joined directly to the first substrate and whose upper face is joined directly to the second substrate and vaporizing the remaining solvent included in the first film.

It can be seen in fig. 4A that the illustrated the solvent of the first film 15 has been vaporized in its entirety, even though it was described as vaporizing one portion of the solvent at ¶ 27. Fig. 4B continues illustrating the solvent of the first film as vaporized in its entirety with the same shading pattern as in fig. 4A, with no distinguishable portions to represent portions that have been vaporized and not vaporized. After sintering the conductive particles included in the first film as seen in fig. 4C, there is no solvent remaining in the first film 5 as illustrated in fig. 4D by the different shading pattern and no distinguishable portions to represent portions that have been vaporized and not vaporized. It is acknowledged however, that a solvent of the second film 13 that is different from a first film (15 and 5) 
The examiner has searched ¶¶ 25, 27, 30, and 32 for "remain", "remaining", and "solvent", but do not result of any description that supports "vaporizing the remaining solvent included in the first film". The applicant is invited to show the examiner where the claimed subject matter can be expressly found in the application.
Claims 13 - 19 depend from claim 11 directly or indirectly and they inherit the issue of claim 11. Furthermore, claims 13 - 19 do not remedy the issue of claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HANYA (WIPO Pat. App. Pub. No. WO 2016/170901 A1), hereinafter as Hanya.

Regarding claim 11, figs. 1 - 3 of Hanya discloses a multilayer circuit substrate manufacturing method, comprising:
applying, in a desired form, a first solution including conductive particles and a solvent (41; unlabeled droplet as seen in figs. 1(b) and 2(a); ¶¶ 13 and 17), on an upper face of a first substrate (upper surface of bottom 10 as seen in figs. 1(a)-1(f) and 2(a)-2(f)), thereby forming a first film (41);
prima facie case of anticipation has been established; see ¶ 20 of specification of instant application);
mounting a second substrate (top 10 as seen in figs. 1(f) and 2(f)) on the first film, and causing a lower face of the second substrate to adhere to an upper face of the first film (upper face of 41); and
sintering the conductive particles included in the first film (unlabeled bar with lightning bolts as seen in figs. 1(d), 1(f), 2(d), and 2(f); ¶¶ 14 & 15), thereby forming a first wiring pattern (40) whose lower face is joined directly to the first substrate and whose upper face is joined directly to the second substrate (as seen in figs. 1(f) and 2(f)) 

Regarding claim 13, Hanya discloses the multilayer circuit substrate manufacturing method according to claim 11, Hanya discloses wherein the vaporizing the portion of the solvent in the first film 

Regarding claim 14, Hanya discloses the multilayer circuit substrate manufacturing method according to claim 11, Hanya discloses wherein at least one of the first substrate and the second substrate is a light transmitting substrate (¶ 20), and
the sintering the conductive particles comprises irradiating the first film with light through the light transmitting substrate (¶ 21).

Regarding claim 16, Hanya discloses the multilayer circuit substrate manufacturing method according to claim 11, fig. 3(a) of Hanya discloses wherein the first wiring pattern (40) is formed to be disposed along a periphery of the second substrate (¶¶ 27 - 31).

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious a multilayer circuit substrate manufacturing method as found in claim 20, mounting first, second, and third substrates and simultaneously sintering first and second films.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818